DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The limitations of claims 16 and 18 only seem possible if the body of the temperature control system is in contact with the polishing pad, which is a limitation that has not been claimed.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,5,6,8,9,12-15,19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN207171777.
In reference to claims 1,13,19 and 20, CN207171777 teaches the apparatus and method of a chemical mechanical polishing apparatus comprising a platen, 110, to hold a polishing pad, wherein the platen is rotatable about an axis, a carrier, 120, to hold a substrate against a polishing surface of the polishing pad during a polishing process and a temperature control system, (The Examiner notes that excerpts from the CN207171777 reference will be included to reference the part of the reference being referred to, For example, the lapping liquid supply unit 200 may include：Lapping liquid temperature regulation section 300, it by lapping liquid to being supplied Stream (not shown) is adjusted come the temperature of the lapping liquid supplied；Temperature measuring portion 500, its surface temperature to grinding pad 111 Degree is measured；Control unit 400, it receives the surface temperature value of grinding pad 111 and to lapping liquid from the temperature measuring portion 500 Temperature regulation section 300 is controlled.), including a plurality of thermal control modules positioned above the polishing pad at a plurality of different radial positions to heat or cool a plurality of regions of the polishing pad, wherein each thermal control module of the plurality of thermal control modules is configured to independently heat or cool a radial region zone of the polishing pad, wherein each thermal control module comprises a dispenser configured to deliver a gas or liquid onto a region within the zone on the surface of the polishing pad and as the platen rotates the region is swept circularly across the polishing pad, (As reference, the temperature regulation section 1200 be provided with the form of corresponding with multiple surface sections split it is multiple Temperature adjustment section C1~C6, and the temperature regulation section 1200 can be partially provided in a part above grinding pad 111 Region.For example, the temperature regulation section 1200 can be generally configured as fan-shaped (sector) shape, and each temperature adjustment section C1~C6 may be configured as arc (arc) form with mutually different radius.Structure as described above is entered above grinding pad 111 The capable chemical mechanical milling tech using carrier head, and while the modifying process of the grinding pad 111 of utilization adjuster, with this The executable surface temperature regulation technique by temperature regulation section 1200 simultaneously. The temperature regulation section 1200 can be formed as will be present in grinding pad 111 according to required condition and design pattern The various structures that fluid 1112 above is used as heat transfer medium the surface temperature of grinding pad 111 is adjusted.It is excellent Selection of land, it is multiple surface sections that the temperature regulation section 1200, which may be configured as the surface segmentation of grinding pad 111, and be will be present in Fluid 1112 above grinding pad 111 is used as heat transfer medium so as to independently be adjusted to the temperature in multiple surface sections), and wherein regions further from the axis are larger than regions closer to the axis, (fig. 7), and a first actuator to adjust a vertical position of the body relative to the polishing pad, (In addition, jetting height adjustment portion, the injection height may include according to chemical mechanical polishing device of the present utility model Adjustment portion is spent in the form of corresponding with the surface temperature of grinding pad to the jetting height of the lapping liquid by lapping liquid supply unit It is adjusted.)

In reference to claim 2, CN207171777 teaches wherein the plurality of thermal control modules are positioned in a line, (fig. 6).
In reference to claim 3, CN207171777 teaches wherein the platen is rotatable about an axis, and the plurality of thermal control modules are positioned along a radius of the platen, (fig. 4).
In reference to claim 5, CN207171777 teaches wherein the plurality of thermal control modules are supported by a linearly extending arm, 210, of substantially uniform width, (figs. 4 and 6).
In reference to claim 6, CN207171777 teaches, wherein the plurality of regions have different shapes, (As reference, the temperature regulation section 1200 be provided with the form of corresponding with multiple surface sections split it is multiple Temperature adjustment section C1~C6, and the temperature regulation section 1200 can be partially provided in a part above grinding pad 111 Region.For example, the temperature regulation section 1200 can be generally configured as fan-shaped (sector) shape, and each temperature adjustment section C1~C6 may be configured as arc (arc) form with mutually different radius.Structure as described above is entered above grinding pad 111 The capable chemical mechanical milling tech using carrier head, and while the modifying process of the grinding pad 111 of utilization adjuster, with this The executable surface temperature regulation technique by temperature regulation section 1200 simultaneously.)
	In reference to claim 8, CN207171777 teaches wherein the regions further from the axis have a wider spread about the axis angularly than regions closer to the axis, (fig. 7).

In reference to claim 9, CN207171777 teaches wherein each successive region farther from the axis is larger than a preceding region, (fig. 7).
In reference to claim 12, CN207171777 teaches comprising one or more temperature sensors to measure a plurality of temperature measurements of the polishing surface at a plurality of different radial positions, and a controller configured to receive the plurality of temperature measurements and control the plurality of thermal control modules to bring a temperature profile of the polishing pad closer to a desired temperature profile, (Temperature measuring portion is formed as in several ways to the temperature of grinding pad according to required condition and design pattern It is measured.For example, temperature measuring portion may include the multiple temperature sensors for being configured at the regional in multiple surface sections, and And control unit can individually be controlled according to the result determined in multiple temperature sensors to the temperature in multiple surface sections System.)
	In reference to claim 14, CN207171777 teaches a base positioned to a side of the platen, and wherein the body extends laterally from the base over the polishing pad, (fig. 4, the arm, 210, must be supported base in order to allow it to extend across the radius of the polishing pad).
	In reference to claim 15, CN207171777 teaches a second actuator to cause the body to sweep laterally across the polishing pad, (the reference teaches an alternate embodiment with a transfer unit, 2310, which moves a liquid transfer arm, 2200, (The transferred unit 2310 may be configured as according to required condition and design pattern can be by the edge of lapping liquid supply unit 2200 The various structures that above-below direction is transferred.For example, the transferred unit 2310 may include to revolve by drive motor power The driving screw (lead screw) turned.According to different situations, transferred unit may also comprise other conventional linear motion systems (Linear Motion System).
	In reference to claim 17, CN207171777 teaches wherein the platen is rotatable about an axis, and wherein the body extends linearly substantially along a radius of the platen, (figs. 4 and 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN207171777.
CN207171777 teaches all the limitations of the claims except for wherein the plurality of thermal control modules are supported by a wedge-shaped arm that is wider at an end further from the axis.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of CN207171777 with a wedge-shaped arm that is wider at an end further from the axis, as a matter of obvious design choice. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3,5-10,12-20 have been considered but are moot based on new grounds of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        December 2, 2022


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723